Citation Nr: 1622391	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-37 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine with intervertebral disc syndrome, status post implantation of spinal cord stimulator and IPO impulse generator.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1966 to October 1968, and in the U.S. Air Force from April 1971 to April 1974, and June 1984 to March 1989.  He also served as a member of the U.S. Navy Reserve. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision, in which the RO, inter alia, assigned a 20 percent rating for the Veteran's service-connected degenerative arthritis of the thoracolumbar spine with intervertebral disc syndrome, status post implantation of spinal cord stimulator and IPO impulse generator (thoracolumbar spine disability).  In June 2009, the Veteran filed a notice of disagreement (NOD) only with respect to the  rating assigned for  his thoracolumbar spine disability.  In October 2009, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  After the Veteran submitted additional evidence, in March 2014, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of a higher rating. 

In April 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the San Antonio satellite office of the RO.  A transcript of that hearing is of record.

In August 2014, the Board remanded the claim on appeal for  additional development.  

This appeal is now being  processed utilizing  the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is s remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In the August 2014 remand, the Board requested that the Veteran be afforded a VA examination, by an appropriate physician, to obtain the medical findings needed to assess he current severity of his service-connected thoracolumbar spine disability.  The examination directive included a request for findings responsive to 38 C.F.R. §§ 4.40, and 4.45, as well as DeLuca v. Brown, 8, Vet, App. 202, 206-7 (1995), to include with respect to f pain on motion, weakness, excess fatigability, and/or incoordination.  The Board specifically requeted that the examiner indicate whether, and to what extent, e to whether, and to what extent, the Veteran experienced likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use, and to express such express any such additional functional loss in terms of additional degrees of limited motion. 

Pursuant to the remand, the Veteran underwent a VA QTC examination with an orthopedic surgeon in January 2015.  In addressing hether there was objective evidence of pain on motion, the examiner found that there was no increased pain with repetitive testing.  The examination report also indicates that range of motion testing revealed pain on  right and left lateral flexion, and right and left lateral rotation, which limited functional ability; however, the examiner did not clearly indicate the point at which indicate additional functional loss in terms of additional degrees of limited motion.

Furthermore, the resulting examination report indicates that the Veteran signed a release of information with respect to studies of multiple procedures and evaluations by neurosurgery but a release of information in that respect is not associated with the electronic claims file.  

As also detailed in the Board's August 2014 remand, in a September 2014 letter, the AOJ requested that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records related to treatment of his thoracolumbar spine that have not previously been submitted.  The Board notes that the Veteran subsequently identified five private providers as having treated him for his spine disability and submitted VA Authorization and Consent to Release Information to VA forms (VA Form 21-4142 and 21-4142a) dated September 26, 2014, and postmarked on September 27, 2014, during the course of the appeal.  See also September 2014 VA Form 21-4138.  However, it does not appear that the RO took any action concerning this.  

Accordingly, because such records were identified by the Veteran as relevant to his claim, because the RO failed to make any attempt to obtain the identified records, and because any such records are potentially pertinent to the Veteran's claim, a remand is required to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  See 38 C.F.R. § 3.159(c)(1). 

The Board additionally notes that, as a VA Form 21-4142 expires 12 months after it is signed, the authorization form currently of record is no longer valid.  See September 2014 VA Form 21-4142 (noting that the authorization and consent granted by virtue of the form "will automatically expire from the date you sign and date the form").  Accordingly, the Veteran should be notified that he must complete and sign a new VA Form 21-4142 to allow VA to request these records on his behalf.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  Adjudication of the claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.

Finally, additional medical evidence was received by VA prior to the issuance of the most recent December 2014 supplemental SOC (postmarked on September 27, 2014), and also prior to the submission of waiver of initial AOJ review dated December 9, 2014.  Specifically, the Veteran submitted private treatment records from South Texas Regional Urgent Care, dated in October 2013; an April 2014 letter from Dr. J.G., his private treating physician, of Alamo Pain Center, detailing the Veteran's treatment of his thoracolumbar spine disability; and an April 2014 CT scan of the thoracic spine from South Texas Outpatient Imaging Center.  The December 2014 supplemental SOC did not address the additional evidence.  Additionally, the AOJ did not issue a supplemental SOC following the January 2015 VA thoracolumbar spine examination.  See 38 C.F.R. § 19.31(b) (2015) (providing that a supplemental SOC be issued when additional pertinent evidence is received after a SOC or prior supplemental SOC).  

This evidence is pertinent to the claim of entitlement to a higher rating for service connection for the Veteran's thoracolumbar spine disability, and the Veteran did not waive initial AOJ review of this evidence.  A remand is therefore required for the AOJ to consider this evidence in the first instance and to issue a new supplemental SOC as to this claim.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records that have not previously been submitted.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

He should be advised that the September 2014 Authorized Release form (VA Form 21-4142) for private medical records held by Alamo Pain Center, P.A., South Texas Spinal Clinic, P.A., and Lone Star Medicine is no longer valid, and that he must complete and sign a new authorization form should he want VA to attempt to obtain those records, and/or any other relevant evidence, on his behalf.  A copy of this notification must be associated with the claims folder.

2.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, request an addendum opinion from the physician who conducted the January 2015 VA thoracolumbar spine examination, or if unavailable, from another VA physician-preferably, a neurosurgeon or orthopedic spine surgeon.  The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to and reviewed by the physician prior to providing an addendum opinion.

The physician should render specific findings as to whether, during the January 2015 examination, there was objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion was observed, the physician should indicate the point at which pain began.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

If the physician finds that a new VA thoracolumbar spine examination is necessary, such an examination should be scheduled with an appropriate physician-preferably, a neurosurgeon or orthopedic spine surgeon at the VA medical facility, for evaluation of the Veteran's thoracolumbar spine disability.

The physician should identify all neurological impairment associated with the Veteran's thoracolumbar spine disability.  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected disability.  If so, the examiner should assess the severity of each such manifestation as mild, moderate, moderately severe, or severe.

The physician should also render a specific finding as to whether the Veteran has any actual (or, effective) ankylosis of the entire thoracolumbar spine.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.
If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication, to include the additional evidence submitted by the Veteran prior to the issuance of the December 2014 supplemental SOC, and the January 2015 VA thoracolumbar spine examination) and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above), is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




